Citation Nr: 0738487	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a pruritic pretibial 
skin eruption disorder (a "skin disorder"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to July 
1989 and from January 1995 to March 1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to service connection for a pruritic 
pretibial skin eruption disorder. 

The issue of entitlement to service connection for bilateral 
inguinal hernias is not before the Board because the veteran 
did not perfect his appeal on this issue, as explained in his 
VA Form 9 and letters dated in March and August 2004.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a skin disorder that 
he contends had its onset while he served in the Air Force.  
The veteran states that during his service in Turkey he 
contracted a painful skin rash that produced sores on both 
his legs and that this skin disorder has regularly recurred 
to the present day.  The veteran also indicated that he 
believes his skin disorder may have been caused by a number 
of exposures during his service in Turkey, including 
histoplasmosis from dirty tents, which were located close to 
caves where bats may have been present.  

A letter dated in April 2004, presumably from the veteran's 
spouse or sister, states that he has had recurring sores on 
his legs since serving in Turkey.  

The record shows that the veteran served in Incirlik, Turkey 
for 60 days on temporary active duty beginning in January 
1995, while serving as a reservist in the Air Force.   

Service medical records dated in October 1992 and August 1995 
do not show that the veteran received any type of medical 
treatment for a skin disorder or rash.  There is no 
separation examination of record and the veteran has 
indicated that he did not receive one.

Private medical records show that in December 2003 the 
veteran was diagnosed with an unknown dermatitis.  The 
veteran related to his physician that his skin disorder began 
during service in Turkey and that it recurs several times per 
year.  The physician stated that veteran's rash was in the 
healing stage and small scabs were present.  A histoplasmosis 
blood test was conducted as a possible cause of the 
dermatitis and came back negative.  A prescription medication 
appears to have been prescribed to treat the veteran's 
dermatitis.  

In May 2005 a private physician concluded that the type of 
histoplasmosis test given to the veteran in December 2003 is 
used to diagnosis more severe types of histoplasmosis and is 
typically negative in milder cases.  

A VA examination conducted in connection with this claim in 
August 2004 noted that the veteran has a pruritic pretibial 
skin eruption of unknown cause.  The examiner also found that 
it is less likely than not that the veteran's skin disorder 
is connected to service.  The examiner did not perform any 
blood tests.  The examiner did not review the claims file or 
the veteran's past private medical reports, and therefore, 
the examination has limited probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (stating that the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value).

A veteran is competent to report a continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran and the author of the 
April 2004 letter of record are competent to report that he 
experienced a continuity of sores on his legs since his 
service in Turkey.

Because the August 2004 VA examination is inadequate there is 
insufficient medical evidence for the Board to decide the 
veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Have the same examiner who conducted 
the August 2004 VA examination review the 
claims folder and render an opinion as to 
whether it is at least as likely as not 
that the veteran's current skin disorder 
is related to service.  If this is not 
possible, then schedule the veteran for a 
new VA examination to determine whether it 
is at least as likely as not the veteran's 
current skin disorder is related to 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to note the private medical 
examination dated in December 2003 and the 
May 2005 letter from the private physician 
relating to the accuracy of the 
histoplasmosis blood test administered to 
the veteran in December 2003.  A detailed 
rationale for all medical opinions should 
be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


